Citation Nr: 1818021	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for duodenal ulcer secondary to service connected disease or injury. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran testified in a Board hearing in January 2016; a transcript of the hearing is of record.

A claim for service connection for ulcer on a direct basis was denied in a rating decision dated February 2009.  The Veteran did not appeal within one year and the rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302 (2017).  The current claim is service connection for duodenal ulcer as secondary to a service-connected disease or injury (GERD with gastritis) and is not subject to finality consideration.  Harder v. Brown, 5 Vet. App. 183 (1993).

FINDING OF FACT

The Veteran does not have a duodenal ulcer.


CONCLUSION OF LAW

Duodenal ulcer is not proximately due to the result of or aggravated by service connected disease or injury.  38 C.F.R. § 3.310 (2017).








REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

The Board remanded this matter in January 2017 for a new examination to determine whether the Veteran had a duodenal ulcer.  The Veteran had an examination regarding this matter in February 2017.  The task having been accomplished, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

 Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

With respect to the January 2016 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the Veteran's claim.  These actions complied with any duties owed during a hearing.  38 C.F.R. § 3.103

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1131 (2012). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims he has a duodenal ulcer now claimed as secondary to a service connected disease or injury.

The Veteran stated during his Board hearing that he was found medically from joining the Air National Guard disqualified because of a history of an ulcer in 1990.  An April 1990 letter stated the Veteran had been found medically disqualified for service in the U.S. Armed Forces due to "history of ulcer."

The Veteran submitted private treatment records dated 2006-2009.  These records do not note evidence of a duodenal or gastric ulcer.

The Veteran filed this claim in January 2010 and reported he had "ulcer-duodenal," but with no report of onset or related treatment listed on the claim. 

The Veteran had a VA examination in April 2010.  He stated he had a duodenal ulcer with gastritis with an onset in 1983 and related some symptoms that occurred at that time (vomiting, weight loss, nausea, stomach cramps, and pain).  He reported some current epigastric burning pain, nausea, diarrhea, and "vomiting in my mouth."  Physical findings were bowel sounds quiet, "no obvious pulsations or abnormalities, percussion tympaninic[sic] in the epigastric area, palpation with tenderness in both lower quadrants, [and] no evidence of ventral hernia."  Diagnosis was GERD with recurrent gastritis.  The opinion noted that Veteran had "possible duodenal ulcer disease in June and November 1984," but diagnostic testing at the time was negative.  The examiner reported that "[t]he [V]eteran states that he has not had any definitive diagnostic testing positive for ulcer disease nor does he take any prescribed medication for this condition."

VA treatment records dated from November 2010 to December 2011 do not report an ulcer.

The Board remanded for an examination regarding existence of a duodenal ulcer in January 2017.  The Veteran had a VA examination in February 2017.  The examiner reported the Veteran's medical history as GERD with gastritis.  The examiner noted that the Veteran did not have signs or symptoms due to any stomach or duodenum conditions, incapacitating episodes, or other conditions, including physical findings, complications, conditions, signs, symptoms and scars.  The medical opinion reports that "the [Veteran] has never been diagnosed with a duodenal or gastric ulcer[,] both of which are diagnosed via imaging or endoscopy."  

In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

Although the Board recognizes the Veteran's sincere belief in his ulcer claim and description of his symptoms, the competent medical evidence of record shows that the Veteran does not have a disability associated with an ulcer during any period of his appeal.  The Veteran did not submit any competent evidence or, in fact, any evidence of a current disability.  Any assertions to the contrary are outweighed by the medical treatment records, the February 2017 examination, and his own lay statements made in support of his claim and contained in medical records, which noted the Veteran stated he never had "any definitive diagnostic testing positive for ulcer disease nor does he take any prescribed medication for this condition."  In fact, the only information provided suggested a possible ulcer before the filing of the claim and the Veteran never stated he had a current disability during the pendency of the appeal.  

Whether the issue is addressed as direct service connection, presumptive service connection, as a chronic disease or on a secondary basis, the result is the same; there must be competent evidence of the claimed disability.  Here, the probative, credible evidence establishes that he does not have a duodenal ulcer.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for ulcer.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for ulcer must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for duodenal ulcer is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


